Title: From Thomas Jefferson to John F. Mercer, 5 September 1797
From: Jefferson, Thomas
To: Mercer, John F.


                    
                        Dear Sir
                        Monticello Sep. 5. 1797.
                    
                    I recieved safely your favor of Aug. 9. with the two packets of Smyrna and Sicilian wheat. The latter I shall value as well because it lengthens our fall sowing, as because it may be sown in the spring. And in a soil which does not suit oats (as is the case of ours) we want a good spring grain. The May wheat has been sufficiently tried to prove that it will not answer for general culture in this part of the country. In the lower country it does better.
                    We have now with us our friend Monroe. He is engaged [in] stating his conduct for the information of the public. As yet how[ever] he has done little, being too much occupied with re-arranging his houshold. His preliminary skirmish with the Secretary of [State] has of course bespoke a suspension of the public mind till he can lay his statement before them. Our Congressional district is forming under the presentment of their representative by the G[rand] jury: and the question of a convention for forming a state constitution will probably be attended to in these parts. These are [the] news of our canton. Those of a more public nature you know before we do. My best respects to Mrs. Mercer and assurances to yourself of the affectionate esteem of Dr. Sir Your friend & servt
                    
                        Th: Jefferson
                    
                